Judgment reversed, on the law and facts, without costs, and new trial granted. Memorandum: In these actions, the jury found verdicts for plaintiff in the sum of $869,000 for the wrongful death of his wife and $28,500 for the wrongful death of his infant daughter, Deborah and apportioned liability at 60% to defendant and 40% to plaintiff’s wife. The action arose out of a motor vehicle accident which occurred at the intersection of Plank Road and Route 250 in the Town of Webster. Traffic at the intersection was controlled by a signal, showing flashing yellow for Route 250 traffic, and flashing red for Plank Road traffic. Defendant Lockwood, driving a 10-wheeled dump truck loaded with some 18 tons of asphalt, was proceeding along Route 250, with the right of way as he approached the intersection within the speed *980limit traveling at about 45 miles per hour. Plaintiff’s wife was operating her car on Plank Road at the time. After stopping for the flashing red light, she proceeded to enter the intersection. Lockwood was 400 feet from the intersection when he first observed her car. After the car operated by plaintiff’s wife entered the intersection, it appeared to “hesitate” or come almost to a full stop, continued on and then proceeded to make a U-turn substantially within the intersection and proceed back through it in the direction from which it had entered. Before the decedent’s vehicle cleared the intersection a collision occurred in which plaintiff’s wife and his daughter were instantly killed. On these facts not only is the verdict of the jury in the action seeking damages for wrongful death of plaintiff’s wife excessive, but its findings on liability and apportionment in both actions are against the weight of the evidence. All concur, except Schnepp, J., who dissents and votes to affirm, in the following memorandum.